Citation Nr: 1009940	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-33 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for lumbar strain.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
tinnitus, assigning a 10 percent evaluation; continued a 
10 percent evaluation for lumbar strain; continued a 
noncompensable evaluation for bilateral hearing loss; and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  In July 2007, the Veteran submitted a 
notice of disagreement with regard to lumbar strain, 
bilateral hearing loss, and TDIU.  He subsequently perfected 
his appeal in October 2008.

In an October 2008 rating decision, the RO increased the 
Veteran's disability rating for lumbar strain to 20 percent, 
effective February 16, 2006.  Because the RO did not assign 
the maximum disability rating possible, the appeal for a 
higher evaluation remains before the Board.  See AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In August 2009, the Veteran presented sworn testimony during 
a video conference hearing in Chicago, Illinois, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.




FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
manifested by forward flexion of 80 degrees, extension of 
30 degrees, right lateral flexion of 30 degrees, left lateral 
flexion of 30 degrees, right lateral rotation of 30 degrees, 
and left lateral rotation of 30 degrees, with no evidence of 
ankylosis or incapacitating episodes.

2.  For the period of time on appeal, the Veteran's right ear 
hearing loss had a Numeric Designation of I as per Table VI 
of the VA schedule of ratings; the Veteran's left ear hearing 
loss had a Numeric Designation of I as per Table VI of the VA 
schedule of ratings.

3.  The Veteran is service connected for a low back 
disability, evaluated as 20 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as 0 percent disabling.

4.  The Veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
20 percent for lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2009).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 
6100 (2009).

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability are not met, 
including on an extraschedular basis.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claims, letters dated in May 2006 and August 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Further, the May 2006 and August 2006 letters informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  The Veteran has not 
identified any relevant private treatment records that he 
would like VA to obtain.  Notably, at his August 2009 
hearing, the Veteran testified that he received all of his 
treatment at the Marion VA Medical Center.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
bilateral hearing loss in March 2007.  The examiner 
considered the Veteran's reported history and provided a 
thorough physical examination, including conducting the 
appropriate audiometric testing.  The March 2007 examiner 
also noted the Veteran's difficulty understanding 
conversations when in groups or noisy environments.  
Therefore, the Board finds that the examination is adequate 
for determining the disability rating for bilateral hearing 
loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim); Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).

The RO also provided the Veteran with a VA examination for 
his low back disability most recently in March 2007.  The 
examiner considered the Veteran's reported history and 
available VA treatment records, and provided a thorough 
physical examination.  Therefore, the Board finds that the 
examination is adequate for determining the disability rating 
for the Veteran's low back disability.  See Barr, supra.  

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected low back and bilateral hearing loss 
disabilities since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  Although the Board notes that a July 2007 
VA treatment record indicates that the Veteran's low back 
pain had been "dramatically worse" in the preceding week, 
subsequent treatment records in August 2007 indicate that the 
Veteran reported the same level of pain as at the time of the 
March 2007 VA examination.  Thus, there is no indication that 
there has been a material change in the Veteran's low back 
disability since the time of the March 2007 spine 
examination.  Additionally, there is no indication that there 
has been a worsening in the Veteran's hearing loss since the 
March 2007 audiological examination.  Although the Veteran, 
his wife, and his mother have reported that he has begun to 
use hearing aids, there is no evidence to indicate that the 
use of hearing aids is the result of a worsening of his 
hearing acuity, nor do they allege such.  See VA Form 9, 
October 2008; wife statement, October 2008; mother statement, 
October 2008.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that new VA 
examinations are not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Lumbar Strain

The Veteran has been assigned a 20 percent evaluation under 
Diagnostic Code 5237 for his service-connected low back 
disability.  He seeks a higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the appeal period 
at issue runs from February 16, 2006 (or February 16, 2005, 
at the earliest), only the current rating criteria are to be 
considered and any regulation provisions effective prior to 
September 26, 2003 are irrelevant for the purposes of this 
claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2009).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran underwent a VA spine examination most recently in 
March 2007.  At that time, the Veteran reported constant 
stabbing and burning pain in his lower back and shooting pain 
down his bilateral hips and legs.  He rated his pain as 6 out 
of 10, with worse pain on the right side.  The Veteran also 
indicated that he experienced flare ups of pain in his low 
back, rated 10 out of 10, once or twice a month and lasting 
about a day.  At the time of the flare ups, he reported 
staying in bed all day, but denied needing to go to the 
emergency room.  The Veteran's low back pain was exacerbated 
by walking, being on his feet, and sitting for long periods, 
and alleviated with pain medication and relaxing in the bath 
tub.  He was able to walk up to 50 to 100 yards without 
assistance, but became unsteady when his knees buckled.  The 
examiner observed normal posture and antalgic gait with no 
objective findings of tenderness, spasm, deformity, 
scoliosis, or kyphosis.  He recorded range of motion 
measurements of 0 to 80 degrees for flexion, with pain at 75 
degrees; 0 to 30 degrees for extension, with pain at 30 
degrees; 0 to 30 degrees bilaterally for lateral bending, 
with pain at 30 degrees; and 0 to 30 degrees bilaterally for 
rotation, with pain at 30 degrees.  The combined range of 
motion was 230 degrees.  Although repetitive use caused 
additional pain, the examiner noted that it did not cause any 
additional limitation of motion, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner observed normal 
muscle strength and reflexes with generalized decreased 
dull/sharp discrimination in the right lower extremity.  X-
rays of the lumbar spine were negative.

In addition to the March 2007 VA examination report, the 
medical evidence of record includes VA treatment records for 
the low back.  Notably, an August 2007 VA physical therapy 
evaluation report indicates that the Veteran reported low 
back pain that he rated as 6 out of 10, which was exacerbated 
by sitting, lying down, or standing for long periods.  The 
Veteran also complained of tingling in his left lower 
extremity, which the physical therapist characterized as 
"radicular complaints."  The physical therapist noted good 
sensation, good muscle strength, and hypolordotic posture 
with rounded shoulders and minimal thoracic kyphosis which 
was correctable with verbal and tactile cues.  He also 
observed inconsistencies in the Veteran's presentation, 
including that, although the Veteran had good muscle 
strength, he would initially show a weak response, and 
variable reports of pain on palpation.  The physical 
therapist recommended to the Veteran that he become more 
active.

Additionally, the claims file includes a November 2007 MRI of 
the lumbar spine.  The MRI report indicates that there was no 
evidence of acute herniated disc or obvious bone destructive 
process within the lumbar spine.  The MRI did show moderate 
spinal stenosis at L3-L4 and L4-L5 that was caused by a 
combination of degenerative facet disease and a decrease in 
the AP diameter of the canal.  The report indicated that 
these findings were abnormal for someone in the Veteran's age 
group.

Based on the medical evidence of record, the Board finds that 
the Veteran does not meet the criteria for a disability 
rating in excess of 20 percent.  His forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less, nor 
is there any evidence of favorable or unfavorable ankylosis 
of any part of the spine.  As such, a disability rating in 
excess of 20 percent based on limitation of motion or 
ankylosis under the General Rating Formula for Diseases and 
Injuries of the Spine cannot be assigned for the Veteran's 
low back disability.

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that there is no indication in the medical evidence of 
record that the Veteran has experienced any incapacitating 
episodes, nor has he asserted such.  Although the Veteran 
reports staying in bed during flare ups of pain, he does not 
allege that such bed rest was prescribed by a physician to 
qualify as an incapacitating episode for rating purposes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2009).  
Significantly, he denied ever going to the emergency room in 
response to a flare up.  Thus, an increased rating cannot be 
assigned under these criteria.

The Board notes that the Veteran has additionally been 
diagnosed with spinal stenosis of L3-L4 and L4-L5, which is 
rated under Diagnostic Code 5238.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5238 (2009).  However, the Board observes 
that both Diagnostic Code 5238 and the Veteran's currently 
assigned Diagnostic Code 5237 are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  Thus, 
the symptoms associated with the Veteran's spinal stenosis 
have already been considered in his current 20 percent 
rating.  Further, ratings under both Diagnostic Codes 5237 
and 5238 could not be assigned as they are addressing the 
same symptomatology and would result in the above-referenced 
pyramiding.  Significantly, the rating criteria under 
Diagnostic Codes 5237 and 5238 are identical, both utilizing 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Thus, an increased rating under Diagnostic Code 5238 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5238 (2009).

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
Although the August 2007 VA physical therapy records note 
that the Veteran has "radicular complaints," there is no 
indication that radiculopathy was ever diagnosed or 
substantiated by objective clinical evidence, to include 
nerve testing or evaluation by an appropriate diagnostician.  
Additionally, the March 2007 VA examiner noted that the 
Veteran had generalized decreased dull/sharp discrimination 
in the right lower extremity.  However, there is similarly no 
indication that radiculopathy or any neurological disorder 
was diagnosed or substantiated by objective clinical 
evidence.  Further, even if the Board were to ignore the lack 
of objective clinical evidence, there is no indication that 
the Veteran's left or right lower extremity complaints rise 
to the level of mild paralysis, as required for a compensable 
rating for radiculopathy of the sciatic nerve under 
Diagnostic Code 8520.  Rather, these complaints appear to be 
not more than slight in nature.  Thus, an increased 
evaluation under these criteria cannot be assigned.

With respect to the possibility of assigning a higher 
disability rating according to 38 C.F.R. § 4.40 and 4.45 for 
the Veteran's low back disability, the Board has considered 
the Veteran's complaints of pain and reports of limitation of 
flexion to 70 degrees during a flare up.  However, the 
March 2007 VA examiner noted that there was no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or repetition.  Additionally, the reported 
limitation of flexion to 70 degrees falls within the 
currently assigned 20 percent rating criteria.  As such, the 
Board finds that additional compensation need not be assigned 
for the Veteran's low back disability under 38 C.F.R. §§ 4.40 
or 4.45.  See also DeLuca, supra.

Additionally, the Board notes that there is no indication in 
the medical evidence of record that the Veteran's 
symptomatology warranted other than the currently assigned 
20 percent disability rating throughout the appeal period.  
As such, assignment of staged ratings is not warranted.  See 
Hart, supra.

Accordingly, the Board finds that the claim of entitlement to 
a disability rating in excess of 20 percent for a low back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
increased rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

Bilateral Hearing Loss

The Veteran has been assigned a noncompensable evaluation 
under Diagnostic Code 6100 for his service-connected 
bilateral hearing loss.  He seeks a higher rating.

The VA rating scheme for the evaluation of hearing loss 
provides ratings from noncompensable to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of puretone audiometry tests which 
average puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz.  See 38 C.F.R. § 4.85 (2009).  The evaluation of 
hearing impairment applies a formula which is essentially a 
mechanical application of the VA Schedule for Rating 
Disabilities to numeric designations after audiology 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  Alternatively, Table VIA uses only 
the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating Veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that veterans experience.  See 64 
Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are each 55 decibels or 
more, an evaluation can be based either on Table VI or Table 
VIA, whichever results in a higher evaluation.  This 
provision corrects the fact that with a 55-decibel threshold 
level (the level at which speech becomes essentially 
inaudible) the high level of amplification needed to attempt 
to conduct a speech discrimination test would be painful to 
most people, and speech discrimination tests may therefore 
not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 
1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, an evaluation can be 
based on either Table VI or Table VIA, whichever results in a 
higher numeric designation, and that designation will then be 
elevated to the next higher Roman numeral.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
In this case, audiometric results from the March 2007 VA 
examination do not meet these criteria for the either ear 
under 38 C.F.R. § 4.86(a) or (b).  As such, the Veteran's 
bilateral hearing loss can only be evaluated under Table VI.

The Board notes that the Veteran submitted statements from 
his wife and mother in support of his claim.  Although the 
Veteran and his family members, as laypeople, are competent 
to attest to the presence of symptoms of hearing loss, it is 
now well established that laypersons, without medical 
training, are not competent to relate those symptoms to a 
particular diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While they can describe what they experience or 
witness, they are not able to provide competent evidence as 
the audiometry or measured level of the Veteran's hearing 
loss to support a higher disability rating.

The only medical evidence of record that documents the 
Veteran's hearing acuity is a March 2007 VA audiological 
examination.  At that time, the puretone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
45
40
45
LEFT
45
50
50
40

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 96 percent in the left 
ear.  Puretone threshold averages were 42 decibels for the 
right ear and 46 decibels for the left ear.  According to 
38 C.F.R. § 4.85, the right ear had a designation of I and 
the left ear had a designation of I, based on Table VI.  The 
point where I and I intersect on Table VII indicates a 
disability rating of 0 percent.

Therefore, in light of the fact that the only evaluation of 
the Veteran's hearing acuity of record resulted in a 
0 percent disability rating, the Board finds that the 
Veteran's hearing loss warranted a noncompensable disability 
rating for the entire appeal period.  The Board acknowledges 
the Veteran's contention that his use of hearing aids should 
warrant a compensable disability rating.  However, the rating 
criteria are based on hearing acuity, not use of hearing 
aids.  As the Veteran's hearing acuity warrants a 
noncompensable rating, an increased rating is not 
appropriate.

Additionally, the Board also notes that there is no 
indication in the medical evidence of record that the 
Veteran's symptomatology warranted other than the currently 
assigned noncompensable disability rating throughout the 
appeal period.  As such, assignment of staged ratings is not 
warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to 
a compensable disability rating for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz, supra.

Extraschedular Consideration

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected low back 
disability, the evidence of record does not reflect that the 
Veteran's disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The rating criteria for the Veteran's currently assigned 
20 percent disability rating contemplate his most limited 
range of motion and the findings of minimal kyphosis.  The 
Veteran's complaints of pain and limited range of motion due 
to pain are also adequately contemplated by the rating 
schedule.  Notably, the General Rating Formula for Diseases 
and Injuries of the Spine specifically accounts for pain 
(whether it radiates or not), stiffness, and aching.  As the 
Veteran's disability picture is contemplated by the rating 
schedule, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is 
not necessary.

The evidence of record also does not identify any factors 
which may be considered to be exceptional or unusual with 
respect to the Veteran's service-connected bilateral hearing 
loss.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The Veteran's audiological testing 
results fall squarely within Table VI of the rating criteria 
for hearing loss.  The Board acknowledges that the Veteran 
and his wife have indicated that he has difficulty hearing 
and understanding in noisy environments.  However, the Board 
notes that the rating criteria for hearing loss were last 
revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 
(May 11, 1999).  In forming these revisions, VA sought the 
assistance of the Veteran's Health Administration (VHA) in 
developing criteria that contemplated situations in which a 
veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these veterans experienced or that 
was otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA 
had found through clinical studies of veterans with hearing 
loss that when certain patterns of impairment are present, a 
speech discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary 
environment.  Id.  The decibel threshold requirements for 
application of Table VIA were based on the findings and 
recommendations of VHA.  The intended effect of the revision 
was to fairly and accurately assess the hearing disabilities 
of veterans as reflected in a real life industrial setting.  
See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss 
that is compounded by background or environmental noise is a 
disability picture that is considered in the current 
schedular rating criteria.  

Therefore, the Veteran's difficulty in communicating with 
others is a factor contemplated in the regulations and rating 
criteria as defined.  Additionally, there is no indication 
that the Veteran's hearing loss affected his ability to 
maintain employment.  Thus, the Board finds that the 
Veteran's bilateral hearing loss has not been shown to cause 
marked interference with employment beyond that contemplated 
by the rating schedule.  Further, it has not necessitated 
frequent periods of hospitalization.  In short, the evidence 
does not support the proposition that the Veteran's bilateral 
hearing loss presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

In short, the evidence does not support the proposition that 
the Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of these issues to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

B.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disability or 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 
60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a) (2009).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability, 
and consideration is given to the veteran's background 
including his or her employment and educational history.  See 
38 C.F.R. § 4.16(b) (2009).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  See Bowling v. Principi, 15 Vet. App. 
1 (2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his or her age or to any 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The Veteran is service connected for lumbar strain, evaluated 
as 20 percent rating disabling; tinnitus, evaluated as 
10 percent disabling; and bilateral hearing loss, evaluated 
as 0 percent disabling.  His combined rating is 30 percent 
according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.25 (2009).  The Veteran does 
not have any service-connected disabilities ratable at 
40 percent or more, and his total disability rating is less 
than 70 percent.  Therefore, his service-connected 
disabilities do not meet the percentage rating standards for 
schedular TDIU.  See 38 C.F.R. § 4.16(a) (2009).  
Nonetheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 4.16(b).  See also Bowling, 15 Vet. App. at 6.  For a 
veteran to prevail on a claim of entitlement to TDIU, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough; the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

Having reviewed the record, the Board finds no evidence 
suggesting that the Veteran's case is outside the norm, 
requiring extraschedular consideration.  

The Veteran indicated on his October 2008 application for 
TDIU that his back condition prevents him from securing or 
following any substantially gainful occupation.  He reported 
having finished 4 years of high school and a work history as 
a restaurant bus boy and laborer.  He also reported working 
presently as a self-employed laborer 10 hours per week.  
However, at his August 2009 Board hearing, he reported that 
he was no longer performing labor.

The March 2007 VA spine examination report indicated that the 
Veteran reported that he was unable to keep a job due to his 
low back pain and that he was not presently working.  The 
examiner also indicated that the Veteran's mobility was 
limited, in that he reported avoiding places, difficulty 
driving and walking long distances, an inability to go hiking 
or camping, and being unable to help with dishes, laundry, or 
other household chores.  However, the examiner did not 
observe any objective findings that would render the Veteran 
unable to work.  Rather, the notations that the Veteran was 
unable to work were based solely on the Veteran's subjective 
reports.  Additionally, the Board notes that the Veteran 
reported working 10 hours per week as a self-employed laborer 
in October 2008, after he reported to the examiner that he 
was unable to work.

Significantly, multiple treatment records that address the 
Veteran's ability to work seem to indicate that the Veteran 
would be able to work.  A May 2008 treatment record from a VA 
vocational rehabilitation specialist indicates that the 
Veteran sought a job within the TWE program and was willing 
to accept any job.  Additionally, an April 2008 VA 
psychiatric treatment record indicated that the Veteran would 
be willing to work, if a job that he could perform was found.  
Neither treating professional indicated that the Veteran 
would be unable to work as a result of his service-connected 
disabilities.  Rather, both seemed to indicate confidence in 
the Veteran's ability to work.

With regard to the Veteran's other service-connected 
disabilities, tinnitus and hearing loss, there is no 
indication that they interfere with his ability to work and 
the Veteran has not alleged such.  See Application for TDIU, 
October 2008.

While the Board does not doubt that the Veteran's service-
connected disabilities have some effect on his employability, 
as evidenced by his 30 percent combined rating, the weight of 
the evidence does not support his contention that his 
service-connected disabilities are of such severity so as to 
preclude his participation in any form of substantially 
gainful employment.  The Board believes that the 
symptomatology associated with the service-connected 
disabilities is appropriately compensated by the currently 
assigned 30 percent combined rating.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Thus, the Board finds that the RO's decision not 
to refer this issue to the Director of Compensation and 
Pension Service for extraschedular consideration of a TDIU 
was correct.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim for TDIU must be denied.  See 38 
C.F.R. § 5107(b) (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to a disability rating in excess of 20 percent 
for lumbar strain is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


